TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO.   03-22-00424-CR
                                       NO.   03-22-00425-CR
                                       NO.   03-22-00426-CR
                                       NO.   03-22-00427-CR
                                       NO.   03-22-00428-CR
                                       NO.   03-22-00429-CR


                                 John Paul Desmarais, Appellant

                                                  v.

                                   The State of Texas, Appellee


                  FROM THE COUNTY COURT OF BELL COUNTY
    NOS. 2C08-00724, MR2C1608776, MR2C17-05221, MR2C17-04805, MR2C19-06120 &
  MR2C19-06716, THE HONORABLE JOHN MICHAEL MISCHTIAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant John Paul Desmarais seeks to appeal his judgments of conviction and

sentences for eight misdemeanor offenses. See Tex. Penal Code §§ 22.07, 28.03, 30.05, 49.04.

The trial court has certified that these are plea-bargain cases for which Desmarais has no right of

appeal and that Desmarais has waived his right to appeal. Accordingly, we dismiss the appeals

for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d). 1




       1   In addition, all pending motions are dismissed as moot.
                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: December 22, 2022

Do Not Publish




                                               2